Citation Nr: 1823555	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge, who is rending the determination for this claim.


FINDINGS OF FACT

1. In an August 2002 RO rating decision, service connection for a right ankle disability was denied. The Veteran submitted additional evidence within one year of the August 2002 rating decision, and the RO continued the denial in a January 2003 rating decision.  The Veteran submitted a notice of disagreement, and a statement of the case was issued; however, he did not perfect his appeal.  

2. Evidence received since the January 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ankle disability.


CONCLUSIONS OF LAW

1. The January 2003 RO rating decision that denied the claim of entitlement to service connection for right ankle disability is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The additional evidence received since this final decision is not new and material, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

However, in regard to the duty to assist, the Board notes that the Veteran and his representative expressed a concern at the December 2017 hearing that the Veteran's previous VA exams were inadequate as he did not believe all his previous medical records were considered by the examiner in forming the opinions. The April 2002 examination is not part of the current appeal, as it was considered at the time of the August 2002 and January 2003 rating decisions. The Board has reviewed the October 2012 VA examination that was conducted during the current appeal and finds that it was adequate in addressing the right ankle disability. The examiner gave a full opinion after a full physical examination and consideration of all the Veteran's medical records, including a discussion of the service treatment records and the post service medical records. Therefore, the Board finds the examination to be adequate for disposition purposes. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The RO reopened the claim in and decided it on the merits. The preliminary question of whether a previously-denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of the fact that the RO reopened the claim.

II. New and Material Evidence

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Id. Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, in an August 2002 rating decision, the RO denied the claim of entitlement to service connection for a right ankle disability because the preponderance of the evidence was against a nexus between a chronic right ankle disability and the Veteran's military service. Of record at that time were service treatment records, post service treatment records, statements from the Veteran, and a 2002 VA examination report. Although the evidence showed that the Veteran had a documented injury to the right ankle in service, the 2002 VA examiner determined that the Veteran had an intervening accident post-service in 1997 that more than likely caused his current right ankle disability. 

The Veteran was notified of the RO's denial by an August 2002 letter. He submitted additional evidence in 2002, and the RO continued the denial in a January 2003 rating decision, as it determined that the additional evidence did not establish a nexus between the current disability and service. The Veteran filed a notice of disagreement in August 2003 and a statement of the case was issued in August 2004. The Veteran did not perfect an appeal within 60 days of the issuance of the statement of the case. Thus, the January 2003 rating decision is final as to the evidence then of record, which includes the evidence that existed at the time of the August 2004 statement of the case, and the issue of service connection for a right ankle disability is not subject to revision on the same factual basis. See 38 U.S.C. § 7105(c); see also 38 C.F.R. §§ 3.156(a), 20.1103. 

Since the January 2003 rating decision, the Veteran has submitted additional lay statements, medical evidence that he states support his claim of a connection between the current right ankle disability and service, and provided testimony at the December 2017 hearing before the undersigned. He made such contentions in a May 2012 supplemental claim.

The evidence associated with the claims file since the January 2003 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement. To reiterate, at the time of the January 2003 rating decision, the evidence of record showed an in-service injury to the right ankle and a current right ankle disability; however, there was competent evidence against a nexus between the post service right ankle disability and service.

The evidence added to the record includes VA treatment records documenting other ailments and the right ankle injury in service, but does not establish a nexus between the current right ankle disability and service. VA provided the Veteran with an examination in October 2012, and the examiner provided a negative opinion. This same type of information was provided and considered at the time of the January 2003 rating decision (and August 2004 statement of the case). The Veteran also submitted lay statements from friends and family describing his right ankle symptomology while in service, as well as evidence from a 1992 post-service car accident that does not address any problems with the ankle. While such evidence is new, in that it was not of record at the time of the previous January 2003 decision, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim, namely that the Veteran's current right ankle disability is related to the in-service right ankle injury or is otherwise related to his active service. 38 C.F.R. § 3.156(a). The lay statements are cumulative of evidence that was previously of record at the time of the January 2003 decision, as there was already evidence of an in-service right ankle injury and a current right ankle disability. 

Given that the evidence received since the January 2003 rating decision is not both new and material; reopening of the Veteran's claim of entitlement to service connection for a right ankle disability is not warranted. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2017). 


ORDER

The petition to reopen the claim for service connection for a right ankle disability is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


